UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1702


SENY ANE,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 12, 2018                                      Decided: January 3, 2019


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per curiam opinion.


Melissa J. Mitchell, LAW OFFICES OF PAUL A. SUHR, PLLC, Raleigh, North Carolina,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Greg D. Mack, Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Seny Ane, a native and citizen of Senegal, petitions for review of an order of the

Board of Immigration Appeals (Board) denying his motion to reopen as untimely. We

have reviewed the administrative record and the Board’s order and find no abuse of

discretion. See 8 C.F.R. § 1003.2(a), (c)(2) (2018). We therefore deny the petition for

review in part for the reasons stated by the Board. See In re Ane (B.I.A. May 29, 2018).

      We lack jurisdiction to review the Board’s refusal to exercise its sua sponte authority

to reopen and, therefore, dismiss this portion of the petition for review. See Lawrence v.

Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01

(4th Cir. 2009) (collecting cases). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                            PETITION DENIED IN PART,
                                                                   DISMISSED IN PART




                                             2